NUMBER 13-07-00445-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ZERRICK EDWARD WALKER,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                  On appeal from the 252nd District Court
                       of Jefferson County, Texas.


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
            Memorandum Opinion by Chief Justice Valdez

      Pursuant to a plea bargain agreement, appellant Zerrick Edward Walker pleaded

guilty to indecency with a child by exposure. See TEX . PENAL CODE ANN . § 21.11(a)(2)

(Vernon 2003). The trial court assessed punishment at ten years’ confinement in a state

jail facility, then suspended imposition of the sentence, placed Walker on community

supervision for five years, and assessed a $1,500 fine. On May 15, 2007, the State filed

a motion to revoke Walker’s community supervision.       Walker pleaded “true” to two
violations of the terms of the community supervision order. The trial court found that

Walker violated the terms of the community supervision order, revoked Walker’s

community supervision, and imposed a sentence of ten years’ confinement in a state jail

facility. Agreeing with appointed counsel’s conclusion that the record fails to show an

arguable basis on appeal, we affirm the judgment and grant counsel’s motion to withdraw.

                       I. COMPLIANCE WITH ANDERS V . CALIFORNIA

       Appellant’s court-appointed counsel filed an Anders brief in which he has concluded

that there is nothing that merits review on direct appeal. Anders v. California, 386 U.S.
738, 744 (1967). Appellant’s brief meets the requirements of Anders. Id. at 744-45; see

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In compliance

with Anders, counsel presented a professional evaluation of the record and referred this

Court to what, in his opinion, are all issues which might arguably support an appeal. See

Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see

also High, 573 S.W.2d at 812. Counsel informed this Court that: (1) he diligently read and

reviewed the record and the circumstances of appellant’s conviction; (2) he believes that

there are no arguable grounds to be advanced on appeal; and (3) he forwarded to

appellant a copy of the brief filed in support of his motion to withdraw, with a letter

informing appellant of his right to review the record and file a pro se brief. See Anders, 386
U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim. App. 1991);

High, 573 S.W.2d at 813. On November 15, 2007, we granted an extension of time for

appellant to file a pro se brief. We received no response from appellant.

                                  II. INDEPENDENT REVIEW

       The Supreme Court advised appellate courts that upon receiving a “frivolous appeal”



                                              2
brief, they must conduct “a full examination of all the proceedings to decide whether the

case is wholly frivolous.” Penson v. Ohio, 488 U.S. 75, 80 (1988); see Ybarra v. State, 93
S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.). Accordingly, we have carefully

reviewed the record and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App. 2005); Stafford, 813 S.W.2d at

509. We agree with counsel that the appeal is wholly frivolous and without merit. See

Bledsoe, 178 S.W.3d at 827-28 (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas Rule

of Appellate Procedure 47.1.”). Accordingly, we affirm the judgment of the trial court.

                                 III. MOTION TO WITHDRAW

       An appellate court may grant counsel’s motion to withdraw in connection with an

Anders brief. Moore v. State, 466 S.W.2d 289, 291 n.1 (Tex. Crim. App. 1971); Stafford,
813 S.W.2d at 511 (noting that Anders brief should be filed with request to withdraw from

case); see In re Shulman 252 S.W.3d 403, *21-22 (Tex. Crim. App. 2008) (official pinpoint

not designated). We grant counsel’s motion to withdraw. We order counsel to advise

appellant promptly of the disposition of the case and the availability of discretionary review.

See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam).




                                                   ROGELIO VALDEZ
                                                   Chief Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 29th day of July, 2008.


                                              3